*661Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
The Board of Education of the County of Nicholas appeals the district court’s judgment adopting the recommendation of the magistrate judge, denying the Board’s motion for summary judgment and dismissing the Board’s civil action against H.A. challenging the decision of a due process hearing officer. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Board of Educ. of the Cnty. of Nicholas v. H.A., No. 2:09-cv-01318, 2011 WL 861163 (S.D.W.Va. Mar. 9, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.